Citation Nr: 0925905	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued the 
Veteran's previously granted 30 percent evaluation for 
ulcerative colitis.  In October 2007 the Board remanded the 
claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Previously, the Board remanded the claim for the performance 
of an additional VA examination.  In the remand, the VA 
examiner was instructed to indicate whether any part of the 
large or small intestine had been resected.  He was requested 
to note whether there were any intestinal fistulas as a 
result of an operative closure.  He was asked to determine 
whether the Veteran suffered from anemia or had numerous 
attacks a year and malnutrition.  He was also asked to 
comment on the Veteran's current treatment and indicate 
whether the Veteran suffered from severe, moderate, or slight 
symptoms.

The requested VA examination was performed in April 2009.  
However, the gastroenterologist did not directly respond to 
the proffered questions.  No mention was made regarding 
whether any part of the large or small intestine had been 
resected.  Although the examiner said that there were no 
signs of anemia, significant weight loss, or malnutrition at 
the examination, no mention was made of whether these 
symptoms were present at any time during the previous year, 
or whether the determination regarding anemia was made based 
on laboratory findings.  Also, the examination report 
included no comments regarding the Veteran's current 
treatment, and no opinion was offered regarding the severity 
of the Veteran's symptoms.  Thus, the April 2009 VA 
examiner's opinion did not comply with the Board's remand 
directives.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's Remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its Remand.  Id.  As the April 2009 VA 
examination did not comply with the October 2007 remand 
instructions, an additional remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are fully 
complied with and satisfied.

Notification to the Veteran should include 
an explanation to the veteran as to the 
information or evidence needed to 
substantiate a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b) for his 
service-connected ulcerative colitis and 
an explanation as to the information and 
evidence needed establish an effective 
date for an extraschedular rating.  
Additionally, the letter should detail the 
need for him to show a worsening or 
increase in severity of his disability and 
the effect that worsening has on the 
claimant's employment and daily life.  The 
letter should include the rating criteria 
set out by 38 C.F.R. § 4.114 Diagnostic 
Codes 7323 and 7329 (2008).

After the Veteran has been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), he should be 
given the opportunity to respond.

2.  The Veteran is to be afforded a VA 
medical examination by a 
gastroenterologist, preferably the 
physician who examined the Veteran in 
March 2009.  If one is not available on 
staff, a fee basis gastrointestinal 
examination is to be provided the 
veteran.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. 

In evaluating the Veteran, the examiner 
is to indicate 
        (a) Whether any part of the large or 
small intestine has been resected.  If 
there has been resection, the examiner 
should describe all associated symptoms 
that can be identified on examination, 
and render an opinion as to whether the 
symptoms are severe, moderate, or slight.  
The examiner is requested to provide an 
explanation as to what constitutes 
severe, moderate or slight symptoms.  
        (b) It should be noted whether there 
are any intestinal fistulas as a result 
of an operative closure, including the 
amount and frequency of any fecal 
discharge.  
        (c) The physician is requested to 
determine whether the Veteran (1) suffers 
from marked malnutrition, anemia, and 
general debility, or has a serious 
complication such as liver abscess; or 
(2) whether he experiences numerous 
attacks a year and malnutrition, with his 
health only fair during remissions; or 
(3) experiences frequent exacerbations.  

The physician is to note the Veteran's 
current treatment, including any steroids 
or other medications.  The examiner is to 
provide an opinion regarding the use of 
any steroids as they may affect the 
Veteran's weight, and indicate whether or 
not the use of steroids is indicative of 
severe, moderate or slight symptoms.

Additionally, the examiner is requested 
to opine regarding the extent to which 
the Veteran's service-connected 
ulcerative colitis affects his 
employability and daily life.

Sustainable reasons and bases are to be 
provided for any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record and consider the 
applicability of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  If 
any benefit sought on appeal, for which 
a notice of disagreement has been 
filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




